—In a paternity proceeding pursuant to Family Court Act article 5, the putative father appeals from an order of the Family Court, Suffolk County (Freundlich, J.), entered June 12, 2002, which, inter alia, denied his motion to vacate an order of filiation of the same court (Buse, H.E.), entered January 13, 1992.
Ordered that the order is affirmed, with costs.
The appellant failed to establish that the mother obtained the order of filiation by engaging in fraud, misrepresentation, or other misconduct (see CPLR 5015 [a] [3]). Accordingly, the Family Court properly denied his motion.
The appellant’s remaining contentions are without merit. Ritter, J.P., Smith, S. Miller and Adams, JJ., concur.